Citation Nr: 0503930	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  95-40 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


REMAND

In support of his appeal, the veteran provided testimony at a 
Board hearing in Washington, DC, in April 1998.  
Unfortunately, the Board Member who presided at the April 
1998 hearing is no longer employed at the Board.  In a 
January 2005 letter, the Board informed the veteran of the 
foregoing and that he would be afforded another hearing, if 
desired.  He thereafter informed the Board that he desired a 
videoconference hearing before a Veterans Law Judge.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

The RO should schedule the veteran for a 
videoconference hearing in accordance 
with the docket number of his appeal. 

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


